 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6
 7   LAUSTEVEION JOHNSON,                                 Case No.: 2:15-cv-00884-JAD-NJK
 8                          Plaintiff,                       Order Setting Status Hearing
 9   v.
10   LUIS LOPEZ, et al.,
11                          Defendants.
12         The Court sets a status hearing on the instant case for June 18, 2019, at 11:00 a.m., in
13 Courtroom 3D. All counsel for all parties must be present in the courtroom for the hearing.
14 Counsel must be prepared to discuss the current status of the case as well as what the parties are
15 currently doing to move the case forward.
16         IT IS SO ORDERED.
17         DATED: May 31, 2019.
18
19
20                                              NANCY J. KOPPE
                                                UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                   1
